Case 2:20-cv-11202-SB-JPR Document 13 Filed 02/02/21 Page 1 of 1 Page ID #:73


                                                                February 2, 2021
 1
 2                                                                  VPC

 3                                                                   JS-6

 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9 ELISA CARINGAL,                                 )   Case No. 2:20-cv-11202 SB (JPRx)
                                                   )
10          Plaintiff,                             )   ORDER GRANTING
                                                   )   STIPULATION TO DISMISS
11              vs.                                )   ENTIRE ACTION WITH
                                                   )   PREJUDICE
12 LIFE INSURANCE COMPANY OF                       )
   NORTH AMERICA; and DOES 1                       )
13 through 10, inclusive,                          )
                                                   )
14                    Defendant.                   )
                                                   )
15
16              Based upon the stipulation of the parties and for good cause shown,
17              IT IS HEREBY ORDERED that this action, Case No. 2:20-cv-11202 SB
18 (JPRx), is dismissed in its entirety as to all defendants with prejudice. All dates set in
19 this matter are hereby vacated and taken off calendar.
20              IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
21 attorneys’ fees and costs in this matter.
22
23 Dated: February 2, 2021
24
25                                                       Stanley Blumenfeld, Jr.
26                                                      United States District Judge

27
28
                                                   1                Case No. 2:20-cv-11202 SB (JPRx).
                                                               ORDER GRANTING STIPULATION TO
     175986.1
                                                          DISMISS ENTIRE ACTION WITH PREJUDICE
